Citation Nr: 0429007	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945, and was awarded the Combat Infantryman Badge 
and the Purple Heart Medal.  He died in December 1999.  The 
appellant is his widow.

In July 2003, the Board remanded the case to afford the 
appellant a personal hearing.  A Central Office hearing was 
scheduled for September 2003, however prior to the hearing, 
the appellant submitted in writing a request to cancel the 
hearing and instead opted for a Travel Board hearing.  A 
Travel Board hearing was then scheduled for July 2004, but 
the appellant canceled this hearing as well.  Accordingly, 
her hearing requests are deemed withdrawn.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died in December 1999 at 
the Good Samaritan Hospital in New York.  A review of the 
claims folder reveals that the veteran's terminal 
hospitalization records from the Good Samaritan Hospital are 
not associated with the claims folder.  The Board finds it 
necessary to obtain these hospital records.  

Furthermore, in June 2003, the appellant submitted a list of 
physicians/medical centers (with corresponding addresses and 
phone numbers) that provided medical treatment to the 
veteran.  It does not appear that treatment records from the 
identified medical providers have been requested.  The 
appellant attached two signed releases to the list of 
providers however she did not actually list the names and 
addresses on the releases.  The Board finds it necessary to 
secure completed releases for the identified medical 
providers and obtain the treatment records.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran's 
terminal hospitalization records from the 
Good Samaritan Hospital in West Islip, 
New York, after securing the necessary 
release(s) from the appellant.  

2.  The RO should contact the appellant 
and verify the addresses of the medical 
providers listed below.  After securing 
the necessary releases from the 
appellant, the RO should obtain the 
veteran's medical records from the 
following:  

Dr. Daniel Hammond
1413 South Patrick Drive
Melbourne, FL 32937
(321) 777-9923

Dr. Murray Kimmel
3130 North Wickman Road
Melbourne, FL 32935
(321) 757-0600

Dr. I. Kalvaria
200 E. Sheridan Road
Melbourne, FL 32901
(321) 725-4500

Dr. Frank
Lindenhurst Medical Laboratory
103 School Street
Lindenhurst, NY 11757
(claims foot treatment in 1985)

Dr. Murray Robin/Dr. Collin
Straightpath
West Babylon, NY 11704
(631) 957-0066

Southside Hospital
301 E. Main Street
Bay Shore, NY 11706
(631) 968-3352

Holmes Regional Medical Center
1350 South Hickory Street
Melbourne, FL 32901
(321) 434-7121

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




